Citation Nr: 9924938	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-11 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss. 

2.  Entitlement to service connection for Meniere's disease.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska. 

The claims of entitlement to service connection for Meniere's 
Disease and tinnitus will be addressed in the remand portion 
of the decision.  


FINDINGS OF FACT

1.  Evidence received since the RO's February 1995 rating 
decision denying service connection for bilateral hearing 
loss is not cumulative or redundant.  It bears directly and 
substantially on whether or not the veteran's bilateral 
hearing loss was incurred in or aggravated by service, and is 
so significant that it must be considered in order to decide 
the claim.

2.  There is competent medical evidence of a nexus between 
the veteran's current bilateral hearing loss and his active 
service with the United States Navy.


CONCLUSIONS OF LAW

1.  Evidence received since the February 1995 rating decision 
is new and material, and the veteran's claim of entitlement 
to service connection for bilateral hearing loss has been 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156, 20.302, 20.1103 (1998).

2.  The claim of entitlement to service connection for 
bilateral hearing loss is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the law, in the context of this issues on appeal, 
service connection may be granted for any disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (1998). 

Generally, a final decision issued by an RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  Title 38, Code of 
Federal Regulations, Section 5108, however, provides that, 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (the 
evidence must merely "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision").  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Where there is a prior unappealed rating decision, the claim 
may not be reopened and allowed, and a claim based on the same 
factual basis may not be considered, unless new and material 
evidence is presented.  38 U.S.C.A. § 7105(c).  When a veteran 
seeks to reopen a final decision based on new and material 
evidence, a three-step analysis must be applied.  The first 
step is to determine whether new and material evidence has 
been received under 38 C.F.R. § 3.156(a).  Secondly, if new 
and material evidence has been presented, then immediately 
upon reopening the veteran's claim, the VA must determine 
whether the claim is well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).  In making this determination, all of the 
evidence of record is to be considered and presumed to be 
credible.  Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  
Third, if the claim is found to be well grounded, then the 
merits of the claim may be evaluated after ensuring that the 
duty to assist under 38 U.S.C.A. § 5107(a) has been met.  
Elkins v. West, 12 Vet. App. 209, 218 (1999).

In a February 1995 rating decision, the RO denied service 
connection for bilateral hearing loss and informed the 
veteran of this decision in the same month.  No response was 
received from the veteran within one year of notification of 
this denial.  As the veteran did not initiate an appeal of 
the February 1995 rating decision, that decision is final.  
38 U.S.C.A. § 7105(c).  As such, the evidence that must be 
considered in determining whether new and material evidence 
has been submitted in this case is that evidence added to the 
record since the February 1995 rating decision.

The additional evidence includes a May 1997 medical opinion, 
submitted by Thomas S. Nabity, M..D., which reflects the view 
that the veteran's bilateral hearing loss could have been 
caused by his service in the United States Navy.  The Board 
finds that this opinion is new to the record, and, in view of 
the totality of the competent evidence of record pointing to 
a possible nexus between a sensorineural hearing loss and 
service, the Board further finds that this evidence, while 
arguably cumulative, bears directly and substantially on the 
question of whether or not any current bilateral hearing loss 
is related to service.  Accordingly, the veteran's claim for 
service connection for bilateral hearing loss is reopened.

Having reopened the veteran's claim the Board observes that 
the next step following the reopening of the veteran's claim 
is consideration of the claim on a de novo basis.  In Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that once a 
claim for service connection has been reopened upon the 
presentation of new and material evidence, the VA must 
determine whether, based upon all of the evidence of record, 
the claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Only after a determination that the claim is well grounded 
may the VA proceed to evaluate the merits of the claim, 
provided that the VA's duty to assist the veteran with the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) has been fulfilled.  See Winters v. West, 12 Vet. 
App. 203, 206-7 (1999); see also Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  Having reviewed the evidence of 
record, particularly Dr. Nabity's opinion and the 
corroborating 1980 opinion of James L. Worth, M.D., 
addressing the question of etiology of the hearing loss, the 
Board finds that the veteran's claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).


ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement service connection for bilateral hearing 
loss, the claim is reopened.  

Evidence of a well-grounded claim for service connection for 
bilateral hearing loss has been submitted, and to this 
extent, the appeal is granted.  


REMAND

In view of the May 1997 statement submitted from Dr. Nabity, 
the June 1980 opinion of James L. Worth, M.D., and the 
totality of the clinical record, the Board finds that a 
medical opinion addressing the etiology of the veteran's 
current bilateral hearing loss should be obtained after all 
available medical records have been obtained and associated 
with the claims file.

As the claims of entitlement to service connection for 
Meniere's disease and tinnitus are inextricably intertwined 
with the claim for service connection for bilateral hearing 
loss, the Board is of the opinion that additional development 
on such issues, to include a VA examination to secure an 
opinion as to the etiology of each claimed disorder is 
necessary prior to final appellate review.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment since service for his bilateral 
hearing loss, Meniere's disease and 
tinnitus.  When the requested information 
and any necessary authorization have been 
received, the RO should attempt to obtain 
copies of all pertinent records, which 
have not already been obtained.  

2.  Then, the RO should arrange for a VA 
examination by an otolaryngologist.  The 
examiner must review the veteran's entire 
claims file, particularly the service 
medical records, the May 1997 opinion of 
Thomas S. Nabity, M.D., the June 1980 
opinion of James L. Worth, M.D., and the 
clinically recorded history provided to 
health care providers since the early 
1980's.  The examiner should then comment 
on the presence of any current bilateral 
hearing loss, Meniere's disease, and/or 
tinnitus found on examination.  Finally, 
the examiner must provide an opinion as 
to whether it is at least as likely as 
not that bilateral hearing loss, 
Meniere's disease and tinnitus are 
etiologically related to the veteran's 
service with the United States Navy.  A 
complete rationale should be given for 
all opinions and conclusions expressed. 

3.  The RO should then review the 
examination report to ensure that all 
actions requested by the Board have been 
accomplished, to specifically include the 
opinions requested above.  If not, 
corrective action should be implemented 
at once.

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for bilateral hearing 
loss, Meniere's disease and tinnitus.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

